Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Edmund Walsh, Reg# 32,950, the application has been amended as follows: 
LISTING OF CLAIMS:
51.	 (Cancelled)

72.	 (Cancelled)

74.	 (Cancelled)

77-80.	 (Cancelled)



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest obtaining decoded data, which comprises a digital key and a phase reference (added to a coherent optimal signal received from a recipient of a phase-changed coherent signal), from an encoded coherent optical signal, upon determining that the coherent optical signal contains phase-encoded data, using data generated on the side of sender in communication with the optical signal recipient, applying signal demodulation to determine that the coherent optical signal transmitted from the recipient claims 1, 3, 5, 8, 12-20, 25-28, 30-31, 49, and 81.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Sutardja (US 6,507,449), which teaches using demodulation for detecting phase-encoded signals;
(ii) 	US PG Pub Dolgin et al (US 2018/0102853), which discloses phase encoded optical signal demodulation;
(iii) 	NPL document "Phase Demodulation via Hilbert Transform: Hands-On" – Mathuranathan Viswanathan, Gaussian Waves, 06/06/2017; and
(iv) 	NPL document "Digital Phase Modulation: A Review of Basic Concepts" – James E. Gilley, Transcrypt International, Inc., 08/07/2003.

After thorough review of related prior art, the application has been deemed allowable because of the limitations pertaining to obtaining decoded data, which comprises a digital key and a phase reference (added to a coherent optimal signal received from a recipient of a phase-changed coherent signal), from an encoded coherent optical signal, upon determining that the coherent optical signal contains phase-encoded data, using data generated on the side of sender in communication with the optical signal recipient, applying signal demodulation to determine .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220303